DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-13, 15-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. (U.S. Patent No. 5,927,525) in view of Katou et al. (U.S. Application Publication No. 2012/0171401), Szajna (U.S. Patent No. 3,550,197) and Moselage, III (U.S. Application Publication No. 2014/0119813).
Regarding claims 1, 2, 10, 15, 19, 21 and 23, Darr discloses an injection stretch blow molded (col. 6, lines 43-67, product by process) multilayer article comprising: a hollow body (80) defined by a wall (86) comprising at least three layers, a first Layer A 
Collette fails to teach wherein the Layer B comprises a pigment; wherein the wall comprises a deboss element and a non-deboss area; wherein the roughness ratio between the deboss element and the non-deboss area is greater than 15, wherein the first and second Layer A are transparent, and the layers are interpenetrated with each other.
Szajna teaches that it is known in the art to manufacture an article with a deboss element and a non-deboss area (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the article with the deboss element and non-boss area, so that the article could convey information to a user.
Katou teaches that it is known in the art to manufacture an article with a pigment (par. 16), to manufacture articles to be transparent (par. 16), and that it is known in the art to manufacture an article with different roughness (par. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the article with pigment and transparency, in order to change the appearance of the article. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the 
Moselage teaches that it is known in the art to connect resin layers together with interpenetration (pars. 4, 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the layers to be interpenetrated with each other, in order to strengthen the bond between the layers.
Regarding claims 3 and 4, Darr teaches that it is known the art to manufacture an article with layers having varying thickness (col. 5, lines 32-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the layers with different thicknesses in order to strengthen different layers.
Regarding claims 7 and 13, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the article with the claimed thickness in order to adjust the strength of the article and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claims 8, 11, 12, 17, 18 and 20, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the 
Regarding claim 16, Katou teaches that an article can be made in different shapes (par. 72). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the article with a non-cylindrical shape, in order to adjust the appearance of the article and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr, as modified by the references above, in view of Valyi (U.S. Patent No. 5,849,224).
Valyi teaches that it is known the art to manufacture an article with layers having varying thickness.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the layers with different thicknesses in order to strengthen different layers.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr, as modified by the references above, in view of Yamamoto et al. (U.S. Application Publication No. 2013/0313217).
Yamamoto teaches that it is known the art to manufacture an article with a surface roughness of greater 0.5 um (par. 32).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the article with a surface roughness, in order to adjust grip on the article.


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr, as modified by the references above, in view of Akiyama et al. (U.S. Application Publication No. 2009/0233026).
The modified article of Collette teaches wherein the wall at the non-deboss area and the wall at the deboss element comprise a thickness, but fails to teach wherein the thickness of the wall at the deboss element is greater than the thickness of the wall at the non-deboss area 
Akiyama teaches that it is known the art to manufacture an article with layers having varying thickness (Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the article varying thickness, in order to adjust the strength of the wall or in order to change the aesthetics of the article.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733